    Case: 1:20-cv-05905 Document #: 15 Filed: 10/09/20 Page 1 of 2 PageID #:1921




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HANGZHOU CHIC INTELLIGENT                          )
TECHNOLOGY CO., LTD and UNICORN                    )
GLOBAL, INC.,                                      )
                                                   )
                       Plaintiffs,                 )   Case No.: 20-cv-5905
                                                   )
       v.                                          )   Judge Steven C. Seeger
                                                   )   Magistrate Judge M. David Weisman
THE PARTNERSHIPS AND                               )
UNINCORPORATED ASSOCIATIONS                        )   FILED UNDER SEAL
IDENTIFIED ON SCHEDULE A,                          )
                                                   )
                       Defendants.                 )
                                                   )

                      PLAINTIFFS’ MOTION FOR ELECTRONIC
                  SERVICE OF PROCESS UNDER FED. R. CIV. P. 4(f)(3)

       Plaintiffs Hangzhou Chic Intelligent Technology Co., and Unicorn Global, Inc.

(“Plaintiffs”) seek this Court’s authorization to effectuate service of process by e-mail and

electronic publication in this action arising under 35 U.S.C. §271. A Memorandum of Law in

Support of this Motion is filed concurrently.


Date: October 9, 2020                           Respectfully Submitted,

                                                LOEB & LOEB LLP


                                      By:        /s/ Adam Kelly
                                                Adam Kelly
                                                Doug Masters
                                                Arthur Yuan
                                                321 North Clark Street, Suite 2300
                                                Chicago, Illinois 60654
                                                Tel.: (312) 464-3100
                                                Fax: (312) 464-3111
                                                Email: akelly@loeb.com
                                                Email: dmasters@loeb.com
                                                Email: ayuan@loeb.com
Case: 1:20-cv-05905 Document #: 15 Filed: 10/09/20 Page 2 of 2 PageID #:1922




                                  Christopher Binns (admitted pro hac vice)
                                  LOEB & LOEB LLP
                                  345 Park Avenue
                                  New York, New York 10154
                                  Tel.: (212) 407-4000
                                  Fax: (212) 407-4990
                                  Email: cbinns@loeb.com

                                  Attorneys for Plaintiffs




                                     2
